DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
Computer readable storage media is deemed statutory based on paragraphs [0055-0056] of the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For claim 14, the term “(…stored on_) the computer readable storage media” is indefinite because tit contradicts the case where there is only one medium. It is suggested the claim be amended to “the one or more computer readable storage media”.
Dependent claims inherit rejections.

Allowable Subject Matter
Claims 3, 6-7, 10, 13, 16, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all 35 USC § 112, rejections are overcome.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 8, 11-12, 14, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ansari (US 2004/0153823 A1).
For claim 1, Ansari teaches a method comprising: receiving, by one or more processors, a query associated with a software product, the query including an indication of an error (see abstract, figures 1- 2, [0024], and other locations; view apps 106 and/or OS 128 as said software product; both client 102 and server 122 run on processors; view block 210 as said indication of error; view block 214 as including said query); determining, by one or more processors, whether a response to the query is available in an accessible knowledge base (see [0004], [0024], and other locations); in response to determining that a response to the query is not available in an accessible knowledge base, identifying, by one or more processors, content in program code of the software product that corresponds to the indicated error of the received query (see figure 2 block 216, [0028], [0026], figure 3, and other locations: if no automatic solution, option available to configure and perform further diagnostics; view diagnostics as including identifying content); and determining, by one or more processors, a response to the query based on the identified content in the program code, the determined response to the query including diagnostic information corresponding to the indicated error (see figures 2-3 and locations pointed to above: view executing healing solutions as said query responses).

For claim 4, Ansari teaches the limitations of claim 1 for the reasons above and further teaches determining a response to the query based on the identified content in the program code further comprises: identifying, by one or more processors, information associated with the identified content in program code in a network-accessible data resource; and generating, by one or more processors, diagnostic information corresponding to the indicated error based on analyzing the identified information associated with the identified content in program code in the network-accessible data resource (this always occurs when mapping a (query based fault) to a solution because each fault is a unique situation with unique information/identified content).

For claim 5, Ansari teaches the limitations of claim 1 for the reasons above and further teaches the program code of the software product includes source code of the software product (see [0012] and other locations: all software code is based on source code).

For claims 8 and 11-12, The claims recite essentially similar limitations as claims 1 and 6-7 respectively. Claims 8 and 11-12 are a computer program product.

For claims 14 and 17-18, The claims recite essentially similar limitations as claims 1 and 6-7 respectively. Claims 14 and 17-18 are a computer system.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ansari (US 2004/0153823 A1), in view of Raphael (US 2006/0074597 A1).
For claim 2, 
Ansari teaches the limitations of claim 1 above and further teaches sending, by one or more processors, the determined response to a user that sent the query (see figure 2 block 218 and other locations).
Ansari does not explicitly teach “the diagnostic information included in the determined response includes troubleshooting instructions corresponding to the indicated error”.
However, Raphael teaches the diagnostic information included in the determined response includes troubleshooting instructions corresponding to the indicated error (see [0005], [0039], and other locations: knowledgebase includes both automatic and manual troubleshooting instructions)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ansari to include “the diagnostic … indicated error”, as taught by Raphael, because each one of Ansari and Raphael teach knowledgebase for repairing faults therefore they are analogous arts and because automatic solutions are rarely capable of solving all problem and so if solution is not available, re-investigation is a mandatory step to obtain a solution (see [0005], [0039], and other locations: knowledgebase includes both automatic and manual troubleshooting instructions).

For claims 9 and 15, 
The claims recite essentially similar limitations as claim 2. Claim 9 is a computer program product and claim 15 is a computer system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114